Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 08/04/2021 claims, is as follows: claims 19-20 have been added; Claims 1-20 are pending. 

Response to Amendment
With respect to rejection 112b: since amendment made to claim 3, therefore the previous rejection 112b is withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant Jenny Sung on 08/23/2021. The application has been amended as follows: 
1. (Currently Amended) A laser processing method comprising:
splitting a laser beam emitted from a laser beam source into a plurality of laser beams using a laser beam splitter; 
transmitting at least two laser beams of the plurality of laser beams through a refractor that is on paths of the at least two laser beams in order to adjust a distance between the at least two laser beams by bending at least a portion of a first flat surface , wherein the adjusting of the distance comprises transmitting the at least two laser beams through a flexible transmission plate included in the refractor;
adjusting degree of bending of the flexible transmission plate by adjusting positions of adjustment pins that directly contact the flexible transmission plate, wherein the second flat surface of the element of the refractor is a flat surface of the flexible transmission plate; and
keeping both another portion of the first flat surface and another portion of the second flat surface flat when bending both the portion of the first flat surface and the portion of the second flat surface.
2. (Canceled)
3. (Canceled)
4. (Canceled)
5. (Currently Amended) The laser processing method of claim 1, further comprising adjusting local curvatures of the flexible transmission plate at a plurality of locations.
11. (Currently Amended) A method of manufacturing a display apparatus, the method comprising:
splitting a laser beam emitted from a laser beam source into a plurality of laser beams using a laser beam splitter;
, wherein the adjusting of the distance comprises transmitting the at least two laser beams through a flexible transmission plate included in the refractor;
adjusting degree of bending of the flexible transmission plate by adjusting positions of a plurality of adjustment pins, and wherein the flexible transmission plate is positioned between two of the adjustment pins in a direction perpendicular to the flat surface of the flexible transmission plate, wherein the flat surface of the element of the refractor is a flat surface of the flexible transmission plate;
keeping both another portion of the first flat surface and another portion of the second flat surface flat when bending both the portion of the first flat surface and the portion of the second flat surface;
forming a plurality of openings at the same time by irradiating the laser beams having an adjusted distance therebetween onto a sheet; and
forming a patterned layer on a substrate by passing an evaporation material through the plurality of openings of the sheet.
12. (Canceled)

14. (Canceled)
15. (Currently Amended) The method of claim 11, further comprising adjusting local curvatures of the flexible transmission plate at a plurality of locations.
19. (Canceled)
20. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1, 5-11, and 15-18 are indicated because:
The prior art of record does not anticipate or render fairly obvious in combination to teach all the additional elements of the claimed invention such as “comprising keeping both another portion of the first flat surface and another portion of the second flat surface flat when bending both the portion of the first flat surface and the portion of the second flat surface” recited in claim 1, and “comprising keeping both another portion of the first flat surface and another portion of the second flat surface flat when bending both the portion of the first flat surface and the portion of the second flat surface.” recited in claim 11.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /PHUONG T NGUYEN/ Primary Examiner, Art Unit 3761